Exhibit 10.2

EASTMAN KODAK COMPANY

2013 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Award Agreement (this “Award Agreement”) evidences an
award of restricted stock units (“RSUs”) by the Company under the Eastman Kodak
Company 2013 Omnibus Incentive Plan (the “Plan”). Capitalized terms not defined
in the Award Agreement have the meanings given to them in the Plan.

 

Name of Grantee:                                              (the “Grantee”)   
  Grant Date:         Number of RSUs:         Vesting Schedule   

Vesting Date

  

Percentage Vesting

        

September 3, 2014

     33 1⁄3 %      

September 3, 2015

     33 1⁄3 %      

September 3, 2016

     33 1⁄3 %      

The RSUs will only vest if the Grantee is continuously employed by the Company
and its Affiliates from the Grant Date through the applicable Vesting Date, and
any unvested RSUs will be forfeited upon any termination of employment.

 

Notwithstanding the prior sentence, if the Grantee has an employment agreement
with the Company that provides for continued or accelerated vesting upon certain
qualifying terminations, the terms and conditions in that employment agreement
will control.

Delivery Date:    No later than 30 days after the applicable Vesting Date and
subject to Section 16.4 of the Plan (Tax Withholding), the Company shall issue
to the Grantee one Share (or, at the election of the Company, cash equal to the
Fair Market Value thereof) for each RSU that vests on such date. All Other
Terms:    As set forth in the Plan.     

The Plan is incorporated herein by reference, and, by accepting this Award, the
Grantee agrees to be subject to the terms and conditions of the Plan. The Award
Agreement and the Plan constitute the entire agreement and understanding of the
parties with respect to the RSUs.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Award Agreement to be duly
executed and effective as of the Grant Date.

 

EASTMAN KODAK COMPANY By:  

 

  Name:   Title: [NAME OF GRANTEE]

 

 

-2-